Third District Court of Appeal
                               State of Florida

                         Opinion filed February 17, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1141
                         Lower Tribunal No. 14-7166A
                             ________________


                               Gregory Ayala,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Yvonne
Colodny, Judge.

      Gregory Ayala, in proper person.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for appellee.


Before WELLS, FERNANDEZ and SCALES, JJ.

      SCALES, J.
      Gregory Ayala (“Ayala”), Appellant and Petitioner, appeals the trial court’s

order that summarily denied Ayala’s pro se motion styled, “Motion To Be

Brought To Trial To Adjudicate Pending Case/Warrant/Charge Still Outstanding

Within This Court’s Jurisdiction” (the “Motion”).

      After Ayala filed both his notice of appeal of the trial court’s order and his

initial appellate brief (both pro se), Ayala also filed with this Court a pro se

petition for writ of mandamus. While not entirely clear from Ayala’s petition, it

appears that Ayala seeks to have this Court dismiss the April 2014 criminal

information filed against Ayala. The information charges Ayala with burglary of

an occupied dwelling and possession of burglary tools.

      We ordered the State to respond to both Ayala’s initial brief and his petition

for writ of mandamus. The State filed a response in the form of a motion to dismiss

both Ayala’s appeal and his petition for writ of mandamus; and filed a

contemporaneous motion, which we grant, to supplement the record on appeal to

include a document omitted from the record transmitted to this Court, to wit: a

June 2014 Notice of Appearance, Written Plea of Not Guilty, and Request for

Discovery, filed in the lower court by Ayala’s counsel.

      The State’s motion to dismiss argues, pursuant to Logan v. State, that

because Ayala was represented by counsel, the Motion was a nullity and the trial

court was required to deny it. Logan v. State, 846 So. 2d 472, 479 (Fla. 2003). The



                                         2
State’s motion to dismiss also maintains that, because Ayala is still represented by

counsel in the lower court case, Ayala’s appeal and petition for writ of mandamus

to this Court are nullities and, therefore, should be dismissed.

          The State’s motion to dismiss is well taken. Both Ayala’s appeal and his

petition for writ of mandamus are dismissed based on the authority of Logan v.

State.1

          Appeal dismissed; petition for writ of mandamus dismissed.




1 Ayala filed a pro se response to the State’s motion to dismiss, asserting that the
Florida Supreme Court abrogated Logan v. State in the case of Sheppard v. State,
17 So. 3d 275 (Fla. 2009). On the contrary, Sheppard v. State merely limited the
interpretation of Logan v. State to allow a represented defendant to file a pro se
motion to withdraw a plea (when counsel’s misadvice, misrepresentation or
coercion led to that plea). Sheppard, 17 So. 3d at 287. The narrow circumstances of
Sheppard do not apply to the instant case.

                                           3